Filed Pursuant to Rule 424(b)(5) Registration No. 333-157188 CALCULATION OF REGISTRATION FEE Title of securities Amount (1) Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee(6) Common Stock, $1 par value per share 2,096,188 shares(2) $37.18(4) $77,936,270(4) $4,349 114,414 shares(3) $31.65(5) $3,621,203(5) $202 Total 2,210,602 shares $81,557,473 $4,551 (1)Pursuant to Rule 416 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), this prospectus supplement shall also cover any additional shares of our common stock that become issuable by reason of any stock dividend, stock split, recapitalization or other similar transaction which results in an increase in the number of outstanding shares of our common stock. (2)Pursuant to the Agreement and Plan of Merger entered into as of October 26, 2008 (the “Merger Agreement”) by and among CenturyTel, Inc., Cajun Acquisition Company, and Embarq Corporation (“Embarq”), on July 1, 2009, outstanding options to purchase shares of common stock of Embarq held by former employees were converted into options to purchase shares of our common stock, subject to appropriate adjustments to the number of shares and the exercise price of each such option.The number of shares registered hereunder represents the maximum number of shares of our common stock issuable upon the exercise of such options, subject to appropriate adjustments thereto. (3)Pursuant to the Merger Agreement, on July 1, 2009, outstanding restricted stock units of Embarq issued to former employees were converted into CenturyTel restricted stock units, and shares of our common stock became issuable pursuant to those restricted stock units.The number of shares registered hereunder represents the maximum number of shares of our common stock issuable pursuant to such restricted stock units, subject to appropriate adjustments thereto. (4)Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(h) promulgated under the Securities Act on the basis of the weighted average exercise price of the outstanding options. (5)Estimated solely for the purposes of calculating the registration fee in accordance with
